Filed 04/30/19                                  Case 19-21640                                       Doc 34

                                                                                           FftEO A
                                   Attachment to Official Form 122C-1              I      APR 30 2019
                          Chapter 13 Statement of Your current Monthly Income
                         and Commitmnt and Calculation of Commitment
                                                                                   I UNflDSTATUCYCO$Jl.
                                                            ,;'- l/o
           Part 1: Question 6 - Net Income from rental and other real property

           Debtor Debora Leigh Zuranich-Miller is the Trustee of the Joseph J. Miller Trust dated
            10-7-2007 and I hold bare legal title as Trustee to one of the properties, a vacation
           rental in .b4ake Tahoe, that generates significant rental income during the summer
           months beth June - September, with rental income averaging $30K per month.
           This will be necessary whereas the other property, a single family residence in the
           Oakland Hills, generates $3,950 per month in rental income, but inexplicably, the
           monthly mortgage payments doubled from $5,140 per month as of December 2018, but
           jumped to $10,289 per month in January, resulting in a net loss of

                 RENTAL INCOME AND EXPENSES FOR 30 MERLIN COURT - OAKLAND, CA

           1.1   Rental Income per month ($3,950/month starting 1-1-2019)
                 average for six month period from 9-1-2018 - to 2-28-2019          $1,316.67

           1.2   Rental Income for 549 Lakeshore Blvd. #29 - Incline Village, NV Vacation Rental

                 September 2018 - February 2019- Low Season Income                  $13,000.00

                 GROSS RENTAL INCOME FROM BOTH PROPERTIES                           $14,316.67
                 (High Season June - September average income $30,000)

                  Expenses:

           2.1   Lakeshore Blvd. Mortgage payment                                   ($4,310.02)
                 Merlin Court Mortgage Payment Sept-December         $ 4,868.36
                 Merlin Court Mortgage since Jan 2019                $10.288.52
                 Monthly Mortgage $10,288.52x2 (19.9% Interest rate) +              ($6,857.00)
                 ($5141x4) Mortgage pmt 9-1-2018 to 12-31-2018 / 6
                 Lakeshore Blvd. property taxes                                         344.67)
                 Lakeshore Blvd. HOA Fees                                               438.00)
                 Merlin Court property taxes ($4,868.34/12)                             405.67)
                 Merlin Court Home Insurance                                             121.42)
                 Lakeshore Blvd. Utilities I month                                       500.00)

                 Total combined expenses for both properties                        ($12,994.08)

                  Net Income from Real Estate                                       $ 1,319.89
